DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16-18 and allowed.
The following is an examiner’s statement of reasons for allowance: Bullock et al. (US 6251210) discloses a process for treating textile fabric where the process comprises applying a disinfecting composition to the fabric  using a spraying or rolling process (see col. 4, lines 52-65) and drying the textile using a heat setting process (see col. 6, line 20) . The composition comprises antifungal agent (see abstract, col. 11, lines 50-59), a latex, a crosslinking resin and a fluorochemical treating agent (see col. 6 lines 12-19) and thickener (see col. 13, lines 5-30). Bullock et al. fails to teach the use of an emulsifying agent as claimed in claim 1. 
Yamana et al. (US 6013732) discloses the use of a stainproofing agent and applying it to treat a textile substrate. Yamana et al. discloses diluting the stainproofing agent in an organic solvent or water then applying the solution to a surface to be treated by spraying, dip coating or foam coating. The agent can be applied with a crosslinking agent and other agents such as antimicrobial agents (see col. 11, lines 1-24). ) The treatment material is and dried (see col. 11, line 61). Yamana et al. discloses stainproofing agent comprises a liquid containing a copolymer (A), a urethane compound and a liquid containing the copolymer (C). Yamana et al. further teaches the copolymers are formed by emulsion polymerization where the emulsion agent can be a nonionic emulsifying agent is polyoxyetylene monostearate, polyoxyethylene sorbitan monolaurate (see col. 10, lines 23-46).  Yamana et al. fails to disclose the emulsion agent a part of the treating composition as claimed. 
GB996208 does not disclose the use of an antifungal agent. 
The prior art discloses forming copolymers using emulsion polymerization and using such copolymers in compositions to treat textile materials. The prior art discloses treating fabrics with antimicrobial agents through spraying and along with crosslinkers but fails to teach or suggest the use of emulsifying agents at the claimed concentration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715